FILED
                            NOT FOR PUBLICATION                             JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JEFFREY C. STONE INCORPORATED,                   No. 11-17090

              Plaintiff,                         D.C. No. 2:09-cv-02454-NVW

  v.
                                                 MEMORANDUM *
GREENBERG TRAURIG LLP, et al.

              Defendants,
  and

GRANT H. GOODMAN,

              Real-party-in-interest -
              Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Mary H. Murguia, Circuit Judge, Presiding **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **
             The Honorable Mary H. Murguia, United States Circuit Judge for the
Ninth Circuit, sitting by designation.
                          Submitted January 17, 2012 ***

Before:         LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

      Attorney Grant H. Goodman appeals pro se from the district court’s

judgment imposing sanctions against him under its inherent authority for conduct

related to his representation of plaintiff in the underlying action. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Primus

Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997), and we affirm.

      The district court did not abuse its discretion in imposing sanctions against

Goodman because, among other actions, he improperly tried to remove a probate

action; misrepresented the law and the facts to the court; and caused defendants to

defend a baseless action before his client voluntarily dismissed it at the eleventh

hour. See id. at 649 (inherent authority sanctions are warranted for a party’s bad

faith in knowingly or recklessly raising frivolous claims or arguments); see also

Fink v. Gomez, 239 F.3d 989, 994 (9th Cir. 2001) (inherent authority sanctions are

available for an attorney’s reckless misstatements for an improper purpose).

      Gordon’s remaining contentions, including those related to the district




          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).



                                           2                                    11-17090
court’s alleged bias in imposing sanctions, are unpersuasive. See Toth v. Trans

World Airlines, Inc., 862 F.2d 1381, 1388 (9th Cir. 1988) (alleged bias must stem

from an extrajudicial source).

       Goodman’s motion, in which he appears to ask this court to dismiss the state

disciplinary proceedings against him or to void his suspension from practice by the

state bar, is denied.

       AFFIRMED.




                                         3                                   11-17090